McCay, J.
1. That there is error in the judgment of the Court, as it stands, is very clear. It was no violation of the injunction to commence proceedings for foreclosure as to the property which had passed into the hands of purchasers from Rawsora *359before his death. It is true, that even as to this property the administratrix is, perhaps, a neccessary party to a bill for foreclosure, but she is only a nominal .party. None of the objects of the bill are thwarted by such a proceeding, and we think the defendants in this motion have a right to proceed against the property referred to, and if the rules of the United States Court require it, to make her a party'to that proceeding. But so far as the proceedings in the Federal Court are intended to foreclose the mortgage on property, which is in the hands of the administratrix, we think such proceedings are a violation of the injunction.
1. The mortgagees are citizens of the State of New York, and under the Constitution of the United States, the Circuit Court has jurisdiction of the parties and subject-matter of the controversy. It is equally true that the mortgagee may, if he chooses, sue in the State Court. The jurisdiction is concurrent. Now, in all such cases, as well by repeated decisions as by the necessities of the case, the Court first acquiring the jurisdiction in fact has it to the exclusion of the other: 9 Wheat., 532; 20 How., 583; 10 How., 56; 14 How., 368; 23 How., 90. Interminable confusion would result from any other rule, while harmony and justice flow naturally from the rule as established.
2. When these parties filed their bill in Dougherty Superior Court, and, in the regular course of judicial proceeding there, they were enjoined from reducing their claims to judgment until the matters set up in the petition of Mrs. Rawson for the injunction were' disposed of, it is a direct violation of the order of the-Court, in which, by their own motion, they are suitors, to seek another tribunal for the attaining of the very thing they are restrained from..
.3. We recognize fully the doctrine, that neither a State nor a Federal Court will restrain the^ other, even indirectly, by acting on the party, and admit that this rule, so well understood as to foreign jurisdictions, does not apply between the Federal and State Courts. But it will be found, on looking into these cases, that they are all cases in which .the party sought to be enjoined was free to act-when he sought the tri*360bunal in which it was attempted to restrain him from proceeding: 2 Paige Chan. Rep., 404; 2 Story’s Equity, sec. 900. But in this case the defendant was not free to act. Of his own motion he had come into the State Court in the regular course of proceedings there, this injunction had been put upon' him by a Court where he was a suitor, and when he sought the Federal tribunal, he disobeyed the order of the State Court. No tribunal can permit such an indignity. If its orders are improvident, it is to be presumed it will, on motion, vacate them, and if it fail so to do, there is a writ of 4error to this tribunal, or if the party take the proper steps, the law authorizes a removal of the controversy to the Federal Court. But a contemptuous disregard of the order of the Court by one who is a suitor in it, authorizes the Court to punish the offender, and we think, under the circumstances of this c.ase, the Court was authorized to do so.
We think, however, the shape of this judgment is obnoxious to objection. It requires the defendant to dismiss his proceeding in the Federal Court. Perhaps it may seem mere quibbling to find fault with the order for this reason, but it is best to keep up the proper distinctions, especially on so delicate a question as an apparent conflict of jurisdiction between Courts equally supreme, and we think the Court erred in requiring the defendant to dismiss his proceedings in the Circuit Court.
The State Court, as we have said, has the right to punish for disobedience to its order. If the defendant sees fit to take the consequences, let him do so. Each Court has its sphere, and should keep within it, and we doubt not the Chancellor below can find a mode of attaining his end, to-wit: obedience to his injunction, other than an order directing the defendant to dismiss his proceedings in the Federal Court. We reverse the judgment on the ground that the Chancellor had no right to order the proceedings in the Circuit Court to be dismissed. But we have no doubt of his power to punish the defendant for violating his injunction, and to continue that punishment until he shows, by his conduct, that he is in fact obeying the process of the Court. •